In an action to recover damages for personal injuries, etc., the defendant New Rochelle City School District appeals from an order of the Supreme Court, Westchester County (Smith, J.), dated December 5, 2006, which denied its motion for summary judgment dismissing the complaint insofar as asserted against it. ■
Ordered that the order is affirmed, with costs.
As the Supreme Court correctly found, in opposition to the *759appellant’s prima facie showing the plaintiffs raised triable issues of fact sufficient to warrant the denial of the appellant’s summary judgment motion (see Mirand v City of New York, 84 NY2d 44, 49-51 [1994]; Smith v Poughkeepsie City School Dist., 41 AD3d 579, 580 [2007]). Crane, J.P., Florio, Angiolillo and Garni, JJ., concur.